Exhibit 10.3

 

Mr. John R. Charman

c/o Endurance Specialty Holdings Ltd.

Waterloo House

100 Pitts Bay Road

Pembroke HM08

Bermuda

June 2, 2014

Endurance Specialty Holdings Ltd.

Waterloo House

100 Pitts Bay Road

Pembroke HM08

Bermuda

Re:    Equity Commitment

Ladies and Gentlemen:

In connection with the proposed acquisition of 100% of the issued and
outstanding ordinary shares of Aspen Insurance Holdings Limited (“Aspen”)
(including, without limitation, by merger, consolidation, reorganization,
exchange offer, scheme of arrangement, amalgamation or otherwise, or a series of
related transactions) by Endurance Specialty Holdings Ltd. (the “Company”) (such
transaction, an “Acquisition Transaction”), this letter agreement memorializes
the parties’ understanding with respect to the undersigned’s equity commitment
to the Company, on the terms and subject to the conditions set forth below, in
the event the Company enters into a definitive written agreement with respect
to, or completes, an Acquisition Transaction, and certain other matters related
thereto.

1. Commitment. Subject to and conditioned upon (a) the receipt of any required
regulatory approvals and the expiration of any applicable waiting periods,
including under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and
applicable foreign antitrust laws, and (b) the completion of an Acquisition
Transaction, the undersigned hereto or the undersigned’s trusts or estate
planning vehicles, in each case for the benefit of the undersigned, the
undersigned’s spouse, and/or the undersigned’s descendants (collectively, the
“Management Investor”), hereby irrevocably commits to purchase and shall
purchase, immediately following the fulfillment of the conditions set forth in
clauses (a) and (b) above, newly issued ordinary shares, par value $1.00 per
share, of the Company (the “Ordinary Shares”), for an aggregate purchase price
of $25,000,000 (the “Aggregate Commitment Amount”), at a price per Ordinary
Share equal to $53.51, as adjusted for any stock splits, stock dividends or
combinations prior to the closing of such investment (the “Investment”). The
Ordinary Shares issued to the Management Investor pursuant to the Investment
will be duly authorized, validly issued, fully paid and non-assessable.



--------------------------------------------------------------------------------

2. Termination. This letter agreement and the obligations of the Management
Investor herein will terminate automatically and immediately upon
(a) December 31, 2014 if the Company does not enter into a definitive written
agreement with respect to an Acquisition Transaction on or prior to December 31,
2014, (b) if the Company enters into a definitive written agreement with respect
to an Acquisition Transaction on or prior to December 31, 2014, the termination
of such definitive written agreement and (c) the date of termination of
Mr. Charman’s employment with the Company for any reason. This Section 2 and
Sections 4, 5, 6, 7 and 9 of this letter agreement shall survive any
termination.

3. Assignment; Reliance. The Management Investor may not assign all or a portion
of its obligations to fund its Aggregate Commitment Amount without the prior
written consent of the Company, which shall not be unreasonably withheld in the
case of an assignment to any other trust or estate planning vehicle meeting the
requirements of Section 1 hereof. The Company shall not assign any of its rights
or obligations hereunder.

4. Third Party Beneficiaries; Amendment; Waiver. This letter agreement may be
relied upon only by the parties hereto. No amendment of any provision of this
letter agreement will be valid and binding unless it is in writing and signed by
the parties hereto. No waiver of any provision of this letter agreement will be
valid and binding unless it is in writing and signed by the party against whom
such waiver is sought to be enforced. No waiver by any party of any breach or
violation of, or default under, this letter agreement, whether intentional or
not, will be deemed to extend to any prior or subsequent breach, violation or
default hereunder or affect in any way rights arising by virtue of any prior or
subsequent such occurrence. No delay or omission on the part of any party in
exercising any right, power or remedy under this letter agreement will operate
as a waiver thereof.

5. Entire Agreement. This letter agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersede any
prior agreement or understanding between them (whether written or oral) with
respect to such subject matter.

6. Counterparts. This letter agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement. This
letter agreement and any signed agreement entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by facsimile, by electronic mail in “portable document format”
(“.pdf”) form, or any other electronic transmission, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person.

7. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

(a) This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State, without giving effect to any conflict of law
principles thereof that would require the application of the laws of another
jurisdiction. Each party irrevocably and unconditionally consents to submit to
the exclusive personal jurisdiction of the courts of the State of New York and
the United States of America, in each case located in the county of New York,
New York,

 

2



--------------------------------------------------------------------------------

for such actions, suits or proceedings concerning the subject matter of this
letter agreement (and agrees not to commence any action, suit or proceeding
concerning the subject matter of this letter agreement except in such
courts). Notwithstanding the foregoing, any party may commence an action, suit
or proceeding with any governmental entity anywhere in the world for the sole
purpose of seeking recognition and enforcement of a judgment of any court
referred to in the preceding sentence. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding concerning the subject matter of this letter agreement in the
courts of the State of New York and the United States of America, in each case
in the county of New York, New York, and further waives the right to, and agrees
not to, plead or claim that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Service of any process,
summons, notice or document by U.S. registered mail to c/o Endurance Services
Limited, 750 Third Avenue, New York, NY 10017, in the case of each of the
Management Investor and the Company (or in any other manner permitted by
applicable law) shall be effective service of process for any action, suit or
proceeding brought against the Management Investor or the Company, as
applicable, in any court of competent jurisdiction concerning the subject matter
of this letter agreement.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY (WHETHER AT LAW, IN
CONTRACT, IN TORT OR OTHERWISE) THAT CONCERNS THE SUBJECT MATTER OF THIS LETTER
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION CONCERNING THE
SUBJECT MATTER OF THIS LETTER AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.

8. Specific Performance. The parties hereto agree that if any of the provisions
of this letter agreement were not to be performed as required by their specific
terms or were to be otherwise breached, irreparable damage will occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that such parties shall be entitled to an injunction or injunctions to
prevent breaches, and to specific performance of the terms, of this letter
agreement, in addition to any other remedy at law or equity which might
otherwise be available.

9. Expenses. Each party hereto shall be responsible for its own expenses in the
negotiation and performance of its obligations under this letter agreement.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

Yours faithfully,

/s/ John Charman

John R. Charman

 

[SIGNATURE PAGE TO CHARMAN LETTER AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed:

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:  

/s/ John V. Del Col

Name:   John V. Del Col Title:   General Counsel

 

[SIGNATURE PAGE TO CHARMAN LETTER AGREEMENT]